Citation Nr: 1747557	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  13-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee from January 29, 2010, to February 6, 2012, and in excess of 30 percent as of April 1, 2013, following expiration of a 100 percent rating for knee replacement surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1971 to April 1974. 

This matter comes to the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran requested a hearing before a member of the Board. However, the Veteran filed a written correspondence on October 2017 withdrawing his request for a hearing. The Board therefore considers his request for a hearing withdrawn.


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran, through his representative, that he wished to withdraw his appeal as to the issue of increased ratings for the left knee disability.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the claim for entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee from January 29, 2010, to February 6, 2012, and in excess of 30 percent as of April 1, 2013, following expiration of a 100 percent rating for knee replacement surgery have been met. 38 U.S.C.A. § 7105 (b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn this appeal to the issue noted on the title page of this decision in written statements submitted in October 2017. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee from January 29, 2010, to February 6, 2012, and in excess of 30 percent as of April 1, 2013, following expiration of a 100 percent rating for knee replacement surgery, is dismissed. 




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


